Citation Nr: 0024432	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-45 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation for service-connected extracted 
tooth number 19.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1996 RO decision which essentially 
denied compensation for service-connected extracted tooth 
number 19.  Years earlier service connection was established 
for this tooth for treatment purposes only, and the veteran's 
current claim is strictly for compensation for the tooth (not 
for additional treatment for the tooth).

The file shows that in November 1998 the veteran contacted 
his Congressman and indicated he was also seeking an 
increased rating ("upgrade") for a back condition.  This 
issue is not currently on appeal, and the Board refers such 
issue to the RO for appropriate action.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for compensation for service-connected 
extracted tooth number 19.  


CONCLUSION OF LAW

The claim for compensation for service-connected extracted 
tooth number 19 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1974 
to July 1977.  Service medical and dental records reflect 
treatment for cavities and other dental conditions of various 
teeth, including extraction of tooth number 19.  

In August 1977, the veteran submitted a claim for VA 
outpatient dental treatment, on which he noted tooth 
extractions during service.  

A November 1977 dental examination for VA treatment purposes 
notes, in part, that tooth number 19 was missing and replaced 
by a bridge.

In a March 1978 dental rating decision, the RO granted 
service connection for tooth number 19 and noted that this 
was for outpatient treatment only.  

A September 1995 VA outpatient dental record shows, in part, 
that tooth number 19 was missing and replaced by a bridge.

In February 1996, the veteran submitted a claim for 
compensation for tooth number 19.  He stated that the tooth 
was extracted in service under abscess conditions.  He 
alleged that he was awarded a 10 percent rating for that 
condition in September 1995 and requested that he receive 
compensation for it.  

In a March 1996 decision, the RO denied compensation for 
extracted tooth number 19.  The veteran expressed his 
disagreement with the decision in a statement received in 
September 1996, claiming that in March 1978 he was awarded a 
10 percent rating for tooth number 19 on the basis that he 
had severe trauma months after the extraction.  

In his November 1996 substantive appeal, the veteran claimed 
that he had a 10 percent rating for tooth number 19 but that 
he never received any compensation.  

II.  Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).  [Effective June 
8, 1999, the foregoing regulations were combined into a new 
version of 38 C.F.R. § 3.381, but there has been no 
substantive change in the legal provisions which would affect 
the present case.  See 38 C.F.R. § 3.381 (1999); 64 Fed. Reg. 
30393 (1999).]  

As noted earlier, service connection has long been 
established for extracted tooth number 19, but this is for 
treatment purposes only.  The present appeal does not involve 
entitlement to additional VA treatment for this tooth under 
the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Rather, the veteran's appeal is strictly for compensation for 
this tooth.  He maintains that he was previously granted a 10 
percent rating for this tooth, but he is mistaken; the file 
indicates he has never been awarded compensation for this 
tooth.

The veteran's claim presents the threshold question of 
whether he has submitted evidence to demonstrate that his 
claim is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  Id.

While the veteran claims compensation for service-connected 
tooth number 19, regulation forbids compensation for this 
replaceable missing tooth.  38 C.F.R. § 3.381(a) (1999), 
38 C.F.R. § 4.149 (1998).  Under such circumstances, the 
claim for compensation for this dental condition is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet. App. 352 
(1995), aff'd 87 F.3d 1304 (Fed.Cir. 1996).  


ORDER

Compensation for service-connected extracted tooth number 19 
is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

